

116 HR 2641 IH: Free Press Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2641IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Himes introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the President, or a designee of the President, to provide frequent press briefings
			 covering the official business of the President to the White House press
			 corps.
	
 1.Short titleThis Act may be cited as the Free Press Act of 2019. 2.White House press corps (a)Required briefingNot less than 2 times per week, the President, or a designee of the President, shall brief the members of the press assigned to report on the White House on the official business of the President.
 (b)Transmission to the publicEach brief described under subsection (a) shall be recorded by video and transmitted to the public. 